DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is the examiner’s interpretations and suggestions for portions of the claims:
It should be noted that regarding the “location” of a node, it is not clear as to whether the location is a geographic location or network location of the node.  For example, the location could be an IP address or a city/state/country.  Furthermore, regarding the signing of the block of data with “the location” of the node, it is unclear as to whether the location is retrieved from or derived using the node.  For instance, the Thekadath reference includes the user address in the digital asset and the asset is signed by the node.  If the node is within the same city/state/country as the user address, then the location of the node would also be the user address.  The examiner suggests clarifying the location of the node.

It should be further noted that regarding the “accurate time source” limitations, it is unclear as what constitutes an accurate time source.  The node timestamping a message, transaction, or block would include utilizing an accurate time source.  The examiner suggests clarifying the location of the time source and what is meant by it being “accurate.”

It should be further noted that regarding the “tick events” limitations of claims 4, 5, 20, and 21, the examiner suggests clarifying how the tick events are generated and what device/module performs the generating.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 17—“a user” it is unclear as to whether the user is the same as or different than the user of lines 9-10.
Claim 10 includes similar limitations and is similarly analyzed.

Regarding claim 3, line 2—“a timestamp of the event” and “the location of the node” it is not clear as to whether the timestamp, event, location, and/or the node are the same as or different than the timestamp, event, location, or first/second node of claim 1.  
Claim 19 includes similar limitations and is similarly analyzed.


Regarding claim 9, “second node” it is unclear as to whether the second node is the same as or different than the second node of claim 1.
Claim 24 includes similar limitations and is similarly analyzed.

Regarding claim 17, line 1—“the time sources” it is not clear as to whether “time sources” is intended to be plural and/or whether the time sources are referring to the “time source” of claim 10.  The time source of claim 10 seems to be indicating a single time source that is in communication with the nodes.

Claims 2-9 and 11-24 are additionally rejected as being dependent on at least one rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a system, mechanism, and interface typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a system, mechanism, and interface particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 11, 15, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thekadath et al. (US 2019/0289019 A1).
Regarding claim 1, Thekadath teaches a method for determining the relative timing of geographically distributed events, the method comprising: 
providing a system comprising a plurality of nodes, e.g. administrative nodes, a recipient node computer, and an issue node computer (Fig. 1, el. 145, 150, 165); a data center that may represent any of the nodes (Fig. 6, el. 650; Para. 225),
wherein the plurality of nodes are geographically-distributed, e.g. each of the entities may communicate with each other over the Internet, a LAN, or a WAN (Para. 57); the data centers may be geographically distributed (Para. 242, 243, 247);
wherein each node comprises a public-key cryptographic signing mechanism, e.g. the administrative nodes may generate a digital signature using the administrative node private key and verifies a signature using a public key (Para. 95, 99, 100, 184);  the issuer node may create a digital signature using a private key (Para. 122, 123, 178); a data center may generate a digital signature using a private key and validate a signature using a public key (Para. 234, 281, 282, 284);  the recipient node may verify a signature with a public key (Para. 138);
a storage system, e.g. administrative node includes a computer readable medium and databases (Fig. 2, el. 150C-150Q); the issuer node includes a computer readable medium and a database (Fig. 3, el. 165C-165K); the recipient node may store the received digital assets (Para. 134); the data center includes a database (Fig. 6, el. 656; Para. 237); and 
a network interface, e.g. each of the entities may communicate with each other over the Internet, a LAN, or a WAN (Para. 57); network interface (Fig. 2, el. 150B; Fig. 3, el. 165B); and 
wherein each node has a location, e.g. each of the entities may communicate with each other over the Internet, a LAN, or a WAN (Para. 57); the data centers may be geographically distributed (Para. 242, 243, 247); an IP address or URL (Para. 164);
providing for each node an accurate time source in communication with the node, e.g. the issuer node may include a timestamp within the digital asset (Para. 42, 177); each block in the ledger may also include a timestamp (Para. 51, 159); the administrative node may include the date and time of the transaction within the ledger entry (Para. 187); distributing ledger updates at a specific time interval (Para. 254); wherein the ledger update may include a timestamp (Para. 280);
maintaining for each node a blockchain comprising a chain of sequential, cryptographically-signed blocks wherein each block refers to an immediately-preceding block, e.g. each node may include a blockchain, wherein the blockchain includes a series of blocks that each include a reference to the previous block (Para. 50, 51); creating and signing new blocks (Para. 102, 127, 139, 196, 234, 235);
receiving at a first node of the plurality of nodes a first block of data communicated from a user, e.g. initiating a transaction at a user computer (Para. 166); receiving the transaction request at the issuer node (Para. 175); receiving the transaction request at the data center (Para. 231);
cryptographically signing the first block of data by operation of the public-key cryptographic signing mechanism of the first node with a timestamp of reception of the first block of data provided by the accurate time source in communication with the first node, the location of the first node, and a hash of the blockchain of the first node to form a first user event, e.g. the issuer node may create a digital signature for the digital asset using a private key, wherein the asset may include a user address and a timestamp and the block may include a hash output of the previous block and a time (Para. 50, 51, 122, 123, 177, 178); the data center may generate a digital signature using a private key and validate a signature using a public key (Para. 234, 281, 282, 284); digitally signing a digital asset, a block, and/or the entire blockchain ledger (Para. 259);
inserting the first user event into the blockchain of the first node, e.g. each node may include a blockchain, wherein the blockchain includes a series of blocks that each include a reference to the previous block (Para. 50, 51); creating and signing new blocks (Para. 102, 127, 139, 196, 234, 235); 
receiving at a second node of the plurality of nodes a second block of data communicated from a user, e.g. initiating a transaction at a user computer (Para. 166); receiving the transaction request at the issuer node (Para. 175); receiving the transaction request at the data center (Para. 231); 
cryptographically signing the second block of data by operation of the public-key cryptographic signing mechanism of the second node with a timestamp of reception of the second block of data provided by the accurate time source in communication with the second node, the location of the second node, and a hash of the blockchain of the second node to form a second user event, e.g. the issuer node may create a digital signature for the digital asset using a private key, wherein the asset may include a user address and a timestamp and the block may include a hash output of the previous block and a time (Para. 50, 51, 122, 123, 177, 178, 243); the data center may generate a digital signature using a private key and validate a signature using a public key (Para. 234, 281, 282, 284); digitally signing a digital asset, a block, and/or the entire blockchain ledger (Para. 259); 
inserting the second event into the blockchain of the second node, e.g. each node may include a blockchain, wherein the blockchain includes a series of blocks that each include a reference to the previous block (Para. 50, 51); creating and signing new blocks (Para. 102, 127, 139, 196, 234, 235).

Regarding claim 2, Thekadath teaches further comprising transmitting data regarding the first and second user events to nodes other than the first and second nodes, e.g. providing transaction updates to other nodes (Thekadath-Para. 105, 157, 159, 188, 214, 245).

Regarding claim 3, Thekadath teaches wherein the data regarding the first and second user events includes a cryptographic signature, a timestamp of the event, and the location of the node, e.g. the issuer node may create a digital signature for the digital asset using a private key, wherein the asset may include a user address and a timestamp and the block may include a hash output of the previous block and a time (Thekadath-Para. 50, 51, 122, 123, 177, 178, 243); the data center may generate a digital signature using a private key and validate a signature using a public key (Thekadath-Para. 234, 281, 282, 284); digitally signing a digital asset, a block, and/or the entire blockchain ledger (Thekadath-Para. 259).

Regarding claim 4, Thekadath teaches further comprising generating tick events periodically at each node of the plurality of nodes, e.g. distributing ledger updates at a specific time interval (Thekadath-Para. 254); the issuer node may include a timestamp within the digital asset (Thekadath-Para. 42, 177); each block in the ledger may also include a timestamp (Thekadath-Para. 51, 159); the administrative node may include the date and time of the transaction within the ledger entry (Thekadath-Para. 187); wherein the ledger update may include a timestamp (Thekadath-Para. 280).

Regarding claim 5, Thekadath teaches further comprising transmitting the tick events to one or more other nodes within the system, e.g. distributing ledger updates at a specific time interval (Thekadath-Para. 254); the issuer node may include a timestamp within the digital asset (Thekadath-Para. 42, 177); each block in the ledger may also include a timestamp (Thekadath-Para. 51, 159); the administrative node may include the date and time of the transaction within the ledger entry (Thekadath-Para. 187); wherein the ledger update may include a timestamp (Thekadath-Para. 280).

Regarding claim 10, the claim is analyzed with respect to claim 1.

Regarding claim 11, Thekadath teaches wherein the network interface for each node of the plurality of nodes comprises a connection to the Internet, e.g. each of the entities may communicate with each other over the Internet or a WAN and includes an IP address (Thekadath-Para. 57, 164).

wherein each node of the plurality of nodes maintains a knowledge of its own geographic location, e.g. the data centers may be separated and/or grouped based on geographical location, wherein each data center may only process digital assets associated with a certain region (Thekadath-Para. 129, 295, 296).

Regarding claim 18, the claim is analyzed with respect to claim 2.

Regarding claim 19, the claim is analyzed with respect to claim 3.

Regarding claim 20, the claim is analyzed with respect to claim 4.

Regarding claim 21, the claim is analyzed with respect to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath in view of Stöcker (US 2019/0089716 A1).
Regarding claim 6, Thekadath teaches all elements of claim 1.

Stöcker teaches comparing timestamps of first and second user events to determine a priority of the first and second user events, e.g. putting transactions into a specific time sequence using the timestamps (Para. 30, 124, 125).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thekadath to include comparing the timestamps of the first and second user events to determine a priority of the first and second user events, using the known method of putting transactions into a specific time sequence using the timestamps, as taught by Stöcker, in combination with the blockchain ledger updating system of Thekadath, for the purpose of avoiding manipulation of time data and ensuring a high level of accuracy for applications requiring a high level of time accuracy such as trading applications (Stöcker-Para. 124).

Regarding claim 7, Thekadath in view of Stöcker teaches wherein the accurate time source in communication with each node comprises an atomic clock, e.g. nodes may be in communication with an atomic clock unit (Stöcker-Para. 25, 27).

Regarding claim 17, Thekadath teaches all elements of claim 10.

Stöcker teaches wherein time sources in communication with nodes of a plurality of nodes comprise synchronized clocks disposed coincident with or geographically near each respective node, e.g. each node may include an internal clock and may synchronize with another node (Para. 121-123, 131, 132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thekadath to include wherein the time sources in communication with the nodes of the plurality of nodes comprise synchronized clocks disposed coincident with or geographically near each respective node, using the known method of including an internal clock in each node, wherein each node may synchronize with another node, as taught by Stöcker, in combination with the blockchain ledger updating system of Thekadath, for the purpose of avoiding manipulation of time data and ensuring a high level of accuracy for applications requiring a high level of time accuracy such as trading applications (Stöcker-Para. 124).

Regarding claim 22, the claim is analyzed with respect to claim 6.

Regarding claim 23, the claim is analyzed with respect to claim 7.

Claims 8, 12, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath in view of Dickinson et al. (US 9,407,539 B1).
Regarding claim 8, Thekadath teaches all elements of claim 1.
Thekadath further teaches a unique public address uniquely associated with that node for communicating with that node specifically, e.g. each of the entities may communicate with each other over the Internet, a LAN, or a WAN (Thekadath-Para. 57); the data centers may be geographically distributed (Thekadath-Para. 242, 243, 247); an IP address (Thekadath-Para. 164). 
Thekadath does not clearly teach wherein each node has two logical interfaces with a first logical interface comprising a common address for utilizing anycast routing.
Dickinson teaches wherein each node has two logical interfaces with a first logical interface comprising a common address for utilizing anycast routing and a second, unique public address uniquely associated with that node for communicating with that node specifically, e.g. assigning each endpoint a common anycast IP address, a public IP address, and a private IP address (Col. 10, lines 42-55; Col. 13, lines 30-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thekadath to include wherein each node has two logical interfaces with a first logical interface comprising a common address for utilizing anycast routing and a second, unique public address uniquely associated with that node for communicating with that 

Regarding claim 12, Thekadath teaches all elements of claim 10.
Thekadath does not clearly teach wherein the system is accessible through a shared anycast address.
Dickinson teaches wherein the system is accessible through a shared anycast address, e.g. assigning each endpoint a common anycast IP address (Col. 10, lines 42-55; Col. 13, lines 30-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thekadath to include wherein the system is accessible through a shared anycast address, using the known method of assigning each endpoint a common anycast IP address, a public IP address, and a private IP address, as taught by Dickinson, in combination with the blockchain ledger updating system of Thekadath, for the purpose of enabling the system to be more robust and to have improved latency and other network performance metrics (Dickinson-Col. 1, lines 43-61).

Regarding claim 13, the claim is analyzed with respect to claims 8 and 12.

Regarding claim 14, Thekadath in view of Dickinson teaches wherein each node of the plurality of nodes publishes the blockchain of that node on the unique public address of that node, e.g. each node may include a blockchain, wherein the blockchain includes a series of blocks that each include a reference to the previous block (Thekadath-Para. 50, 51); creating and signing new blocks (Thekadath-Para. 102, 127, 139, 196, 234, 235); each of the entities may communicate with each other over the Internet, a LAN, or a WAN (Thekadath-Para. 57); the data centers may be geographically distributed (Thekadath-Para. 242, 243, 247); an IP address (Thekadath-Para. 164). 

Regarding claim 15, Thekadath in view of Dickinson teaches wherein each node of the plurality of nodes has a unique private address, e.g. assigning each endpoint a private IP address (Dickinson-Col. 10, lines 42-55; Col. 13, lines 30-51).

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath in view of Zhang (US 2017/0346637 A1).
Regarding claim 9, Thekadath teaches all elements of claim 1.
Thekadath further teaches wherein the first user event is transmitted from the first node to a second node of the plurality of nodes, e.g. providing transaction updates to other nodes (Thekadath-Para. 105, 157, 159, 188, 214, 245, 279, 280),
wherein the first user event is cryptographically signed by operation of the public-key cryptographic signing mechanism of the second node with a timestamp provided by the accurate time source in communication with the second node, a hash of the immediately preceding event in the blockchain of the second node to form an encapsulating user event whereby the encapsulating user event, in the blockchain of the second node, thus completely encapsulates the first event, providing an indelible record of its receipt at the second node, e.g. the second data center may generate a digital signature of the received asset using a private key (Thekadath-Para. 282, 284); wherein the asset may include a timestamp and the block may include a hash output of the previous block and a time (Thekadath-Para. 50, 51, 122, 123, 177, 178); digitally signing a digital asset, a block, and/or the entire blockchain ledger (Thekadath-Para. 259).
Thekadath does not explicitly teach wherein the first user event is cryptographically signed by operation of the public-key cryptographic signing mechanism of the second node with the location of the second node.
Zhang teaches wherein a first user event is cryptographically signed by operation of a public-key cryptographic signing mechanism of a node with a location of the node, e.g. electronically signing a new block at a node, wherein the block includes a geographic location of the node and the signing is performed using a public key system (Para. 37, 41, 74, 76, 77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thekadath to 

Regarding claim 24, the claim is analyzed with respect to claim 9.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lyon (US 2011/0099259 A1)—Lyon discloses assigning each CDN node a unique unicast IP address that may be internally employed for communication between nodes of the CDN and utilizing a shared anycast IP address for the nodes (Para. 12).

Baird, III (US 2019/0042619 A1)—Baird discloses identifying an order of a set of events and storing the events in the order (Abstract).  Each event may be a record containing a hash of two earlier events, payload data, the current time, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





12 February 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498